SCHEDULE 14C (RULE 14C-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement Dreyfus BNY Mellon Funds, Inc. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee previously paid with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: DREYFUS SELECT MANAGERS LONG/SHORT FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: The enclosed document is for informational purposes only. You are not being asked to vote or take action on any matter. The enclosed document relates to the appointment of two additional sub-advisers for Dreyfus Select Managers Long/Short Fund (the "Fund"), a series of Dreyfus BNY Mellon Funds, Inc. (the "Company"). The Fund uses a "multi-manager" approach by selecting one or more sub-advisers to manage the Fund's assets. The Fund's investment adviser is The Dreyfus Corporation ("Dreyfus"). Specifically, the Board of Directors of the Company (the "Board") approved the appointment of Dalton Investments LLC ("Dalton") and Longhorn Capital Partners, L.P. ("Longhorn" and together with Dalton, the "New Sub-Advisers") as new sub-advisers, each to manage a portion of the Fund's assets. In conjunction with such appointment, the Board approved, with respect to the Fund, (i) a new sub-investment advisory agreement between Dreyfus and Dalton and (ii) a new sub-investment advisory agreement between Dreyfus and Longhorn (together, the "New Sub-Advisory Agreements"). As was previously communicated to you in a supplement to the Fund's Prospectus, dated April 27, 2017, each New Sub-Adviser began managing its allocated portion of the Fund's investment portfolio on May 15, 2017. Further information about the New Sub-Advisers, and the approval of the New Sub-Advisory Agreements is contained in the enclosed document, which you should review carefully. If you have any questions or need additional information, please call 1-800-DREYFUS. Sincerely, Bradley J. Skapyak President Dreyfus BNY Mellon Funds, Inc. July 10, 2017 Dreyfus Select Managers Long/Short Fund c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 INFORMATION STATEMENT This Information Statement is being furnished by the Board of Directors (the "Board") of Dreyfus BNY Mellon Funds, Inc. (the "Company"), on behalf of Dreyfus Select Managers Long/Short Fund (the "Fund"), a series of the Company, to inform shareholders of the Fund about the appointment of Dalton Investments LLC ("Dalton") and Longhorn Capital Partners, L.P. ("Longhorn" and together with Dalton, the "New Sub-Advisers") as additional sub-advisers for the Fund. In connection with the appointment of the New Sub-Advisers, the Board approved, with respect to the Fund, (i) a new sub-investment advisory agreement (the "Dalton Sub-Advisory Agreement") between The Dreyfus Corporation ("Dreyfus"), the Fund's investment adviser, and Dalton and (ii) a new sub-investment advisory agreement (the "Longhorn Sub-Advisory Agreement" and together with the Dalton Sub-Advisory Agreement, the "New Sub-Advisory Agreements") between Dreyfus and Longhorn. The appointment of the New Sub-Advisers and the New Sub-Advisory Agreements were approved by the Board upon the recommendation of Dreyfus and EACM Advisors LLC ("EACM"), the Fund's portfolio allocation manager, without shareholder approval, as is permitted by the exemptive order of the U.S. Securities and Exchange Commission (the "SEC") issued to the Company and Dreyfus (the "Exemptive Order"). This Information Statement is being mailed on or about July 27, 2017 to shareholders of record of the Fund as of July 10, 2017. Please note that only one Information Statement may be delivered to two or more shareholders of the Fund who share an address, unless such shareholders have given instructions to the contrary. To request a separate copy of the Information Statement, shareholders should contact the Fund at the address or phone number listed below for the Fund. The principal executive office of the Fund is located at 200 Park Avenue, New York, New York 10166. Copies of the Fund's most recent Annual Report and Semi-Annual Report are available upon request, without charge, by writing to the Company at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visiting www.dreyfus.com or calling toll-free 1-800-DREYFUS. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INTRODUCTION The Fund uses a "multi-manager" approach by selecting one or more sub-advisers to manage the Fund's assets. Section 15(a) of the Investment Company Act of 1940, as amended (the "1940 Act"), generally requires the shareholders of a mutual fund to approve an agreement pursuant to which a person serves as the investment adviser or sub-adviser for the mutual fund. The Company, on behalf of the Fund, and Dreyfus have obtained the Exemptive Order from the SEC, which permits the Fund and Dreyfus, subject to certain conditions and approval by the Board, to hire, terminate or replace sub-advisers that are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined in the 1940 Act) of Dreyfus' ultimate parent company, which is The Bank of New York Mellon Corporation ("BNY Mellon"), and to modify material terms and conditions of sub-investment advisory arrangements with such sub-advisers without shareholder approval. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise the sub-advisers and recommend the hiring, termination and replacement of the sub-advisers to the Board. The Exemptive Order also relieves the Fund from disclosing the sub-investment advisory fees paid by Dreyfus to unaffiliated sub-advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Exemptive Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-adviser that is an affiliate in documents filed with the SEC and provided to shareholders; such fees would be aggregated with fees payable to Dreyfus. The Fund and Dreyfus have agreed to comply with certain conditions when acting in reliance on the relief granted in the Exemptive Order. These conditions require, among other things, that Fund shareholders be notified of the retention of a sub-adviser within 90 days of the effective date of the sub-adviser's retention. This Information Statement provides such notice of the retention of the New Sub-Advisers and presents details regarding the New Sub-Advisers and the New Sub-Advisory Agreements. INVESTMENT ADVISER The investment adviser for the Fund is Dreyfus, which is located at 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $240 billion in 160 mutual fund portfolios. Dreyfus, a wholly-owned subsidiary of BNY Mellon, is the primary mutual fund business of BNY Mellon, a global financial services company focused on helping clients manage and service their financial assets, operating in 35 countries and serving more than 100 markets. BNY Mellon is a leading investment management and investment services company, uniquely focused to help clients manage and move their financial assets in the rapidly changing global marketplace. BNY Mellon has $30.6 trillion in assets under custody and administration and $1.7 trillion in assets under management. BNY Mellon is the corporate brand of The Bank of New York Mellon Corporation. BNY Mellon Investment Management is one of the world's leading investment management organizations, and one of the top U.S. wealth managers, encompassing BNY Mellon's affiliated investment management firms, wealth management services and global distribution companies. Additional information is available at www.bnymellon.com . -2- Dreyfus provides management services to the Fund pursuant to the management agreement (the "Management Agreement") between the Company, on behalf of the Fund, and Dreyfus, dated March 20, 2014. Pursuant to the Management Agreement, Dreyfus provides investment management of the Fund's portfolio in accordance with the Fund's investment objective and policies and limitations as stated in the Fund's Prospectus and Statement of Additional Information as from time to time in effect. In connection therewith, Dreyfus obtains and provides investment research and supervises the Fund's continuous program of investment, evaluation and, if appropriate, sale and reinvestment of the Fund's assets. Dreyfus furnishes to the Fund such statistical information, with respect to the investments which the Fund may hold or contemplate purchasing, as the Fund may reasonably request. The Management Agreement permits Dreyfus to enter into sub-investment advisory agreements with one or more sub-advisers. The Management Agreement is subject to annual approval by (i) the Board or (ii) vote of a majority of the Fund's outstanding voting securities (as defined in the 1940 Act), provided that in either event the continuance also is approved by a majority of the Directors who are not "interested persons" (as that term is defined in the 1940 Act) of the Fund or Dreyfus (the "Independent Directors"), by vote cast in person at a meeting called for the purpose of voting on such approval. The Management Agreement is terminable without penalty, on 60 days' notice, by the Board or by vote of the holders of a majority of the Fund's outstanding voting securities, or, on not less than 90 days' notice, by Dreyfus. The Management Agreement will terminate automatically in the event of its assignment (as defined in the 1940 Act). The Management Agreement provides that Dreyfus shall exercise its best judgment in rendering services to the Fund and that Dreyfus will not be liable for any error of judgment or mistake of law or for any loss suffered by the Fund, except by reason of willful misfeasance, bad faith or gross negligence in the performance of Dreyfus' duties, or by reason of Dreyfus' reckless disregard of its obligations and duties, under the Management Agreement. The Management Agreement was last approved by the Board, with respect to the Fund, at a meeting held on February 22-23, 2017, and was initially approved by the Fund's initial shareholder on March 19, 2014. A discussion regarding the basis for the Board's approval of the Management Agreement is available in the Fund's Semi-Annual Report for the six-months ended April 30, 2017. Dreyfus has overall supervisory responsibility for the general management and investment of the Fund's portfolio, and, subject to review and approval by the Board: (i) sets the Fund's overall investment strategies; (ii) evaluates, selects and recommends sub-advisers to manage all or a portion of the Fund's assets; (iii) when appropriate, allocates and reallocates the Fund's assets among sub-advisers; (iv) monitors and evaluates the performance of the Fund's sub-advisers, including the sub-advisers' compliance with the investment objective, policies and restrictions of the Fund; and (v) implements procedures to ensure that the sub-advisers comply with the Fund's investment objective, policies and restrictions. Dreyfus has engaged its affiliate, EACM, as the Fund's portfolio allocation manager, to assist it in evaluating and recommending sub-advisers for the Fund. EACM seeks sub-advisers for the Fund that complement each other's specific style of investing, consistent with the Fund's investment goal. EACM recommends the portion of the Fund's assets to be managed by each sub-adviser and has the discretion to change the allocations to the sub-advisers when it deems it appropriate. EACM monitors and evaluates the performance of the sub-advisers for the Fund and will advise and recommend to Dreyfus and the Board any changes to the Fund's sub- -3- advisers. EACM, located at 200 Connecticut Avenue, Sixth Floor, Norwalk, Connecticut 06854-1940, is a registered investment adviser specializing in multi-manager investment programs for institutional and high net worth clients representing approximately $4.3 billion in assets as of March 31, 2017. EACM is a wholly-owned subsidiary of BNY Mellon. The Fund has agreed to pay Dreyfus a management fee at an annual rate of 2.00% of the value of the Fund's average daily net assets. Dreyfus has contractually agreed, until March 1, 2018, to waive receipt of its fees and/or assume the expenses of the Fund so that the direct expenses of none of the Fund's share classes (excluding Rule 12b-1 fees, shareholder services fees, dividend and interest expenses on securities sold short, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 2.00%. For the period March 31, 2014 (commencement of operations) through October 31, 2014 (fiscal year end) and for the fiscal years ended October 31, 2015 and October 31, 2016, $2,761,686, $5,887,959 and $7,747,965, respectively, was payable by the Fund to Dreyfus pursuant to the Management Agreement. As a result of the fee waiver and/or expense reimbursement arrangement, Dreyfus waived $4,481, $0 and $284,353 of its management fee for the period March 31, 2014 (commencement of operations) through October 31, 2014 (fiscal year end) and for the fiscal years ended October 31, 2015 and October 31, 2016, respectively. The following persons are officers and/or directors of Dreyfus: Mark Santero, Chief Executive Officer, President and a director; Diane P. Durnin, Vice Chairman and a director; Bradley J. Skapyak, Chief Operating Officer and a director; Peter Arcabascio, Vice President
